                                                                         FILED
                                                                           FEB O3 2020
                  IN THE UNITED STATES DISTRICT COURT                   Clerk, U.S. District Court
                                                                          District Of Montana
                      FOR THE DISTRICT OF MONTANA                               Mt!'lSoula

                             BUTTE DIVISION


UNITED STATES OF AMERICA,                        Cause No. CR 19-01-BU-DLC

              Plaintiff,

       vs.                                                   ORDER

ROBERT LEE CRAWFORD,

              Defendant.


      Defendant Crawford, acting without the assistance of his attorney, has

contacted the court reporter in an attempt to persuade her to alter a transcript. If

the transcript is incomplete or erroneous, counsel has means to say so. See Fed. R.

App. P. I0(e). Defendant's letter to the court reporter is not appropriate.

      Accordingly, IT IS ORDERED that the court reporter may discard and

disregard any correspondence received from Defendant Crawford.

      DATED this     ~,l   day of February,



                                        Dana L. Christensen, Chief Judge
                                        United States District Court
